DETAILED ACTION
Claim Status
This Office Action is in response to the claims filed on 09/23/2019.
Claims 1-22-26 are canceled while claims 22-41 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,453,063.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 22, 30, 32, 36, 38 and 40 of the present application are generic to the corresponding independent claims 1, 9, 11 and 14 of Patent No. 10,453,063.  Independent claims 1, 9, 11 and 14 of Patent No. 10,453,063 include all the limitations of claims 22, 30, 32, 36, 38 and 40 of the present application.  Further, dependent claims 23-29, 31, 33-35, 37 and 41 of the present application recite the same subject matter as dependent claims 2-8, 10  and 12-13 of Patent No. 10,453,063, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Dominguez et al. (US 2003/0200184): Dominguez discloses a method and a system comprising: a proxy server comprising: at least one processor; and at least one memory including computer program code that when executed by the at least one processor, causes the at least one processor to perform the steps of:  receiving a payment request message at the proxy server from the merchant computing device, the payment request message comprising customer data and merchant data (Figs. 1-3, 5, 7-9, 13-14; Pars. 41, 38-39, 50, 56, 61, 76-78, 89-92, 95, 105, 112-114, 115, 225-228).
PGPub Katzin et al. (US 2014/0337175): Katzin disclose generating an authentication request message at the proxy server based at least in part on the determination that the merchant is not subscribed to the authentication service (Figs. 29-30, 41, 43C; Pars. 199, 201, 203, 026, 226, 228, 230-233, 240-244, 248, 252, 253, 271).
Yeo et al. (US 8,196,200): Yeo discloses holding the payment request message (Fig. 2; Col. 5, Lines 47-55).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685